Citation Nr: 1241689	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-30 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than August 7, 2007, for the grant of individual unemployability secondary to post-traumatic stress disorder (PTSD) with chronic anxiety.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado; which granted entitlement to IU effective August 7, 2007.


FINDING OF FACT

The Veteran has been unable to engage in substantially gainful employment since January 1, 2007, due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for an earlier effective date of January 1, 2007, but not before, for the grant of IU secondary to PTSD with chronic anxiety have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 340, 341, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim for an earlier effective date, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; and Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) the information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the RO provided pre-adjudication VCAA notice on the claim for IU by letter, dated in August 2007.  Where, as here, the benefit sought has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an earlier effective date, following the initial grant of VA compensation.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, the RO obtained VA medical records and Social Security disability records.  In addition, the Veteran was examined, at the behest of VA, by a private psychiatrist in March 2005 and again in June 2006; and the reports of these examinations are in the claims file.   The Board has reviewed these examinations and finds that they are sufficiently detailed to permit fair and equitable consideration of the merits of the issue presented; namely, an earlier effective date for the grant of IU.  The psychiatrist reviewed the Veteran's symptoms in detail and ascertained the Veteran's employment status each time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, this evidence is adequate for a decision in this matter.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  

II.  Earlier effective date, IU

In a decision in July 2007, the Board increased the rating for the Veteran's service-connected PTSD to 70 percent.  In a rating decision dated in August 2007, the RO effectuated the 70 percent rating with an effective date of November 5, 2004.  

In August 2007 the Veteran applied for Social Security disability benefits and submitted a formal claim to VA for IU.  

In a rating decision dated in February 2008, the RO granted entitlement to IU effective August 7, 2007.  The Veteran has appealed for an earlier effective date.

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As the Veteran's service-connected PTSD, which is his only service-connected disability, has been rated as 70 percent disabling since August 7, 2007, the percentage criteria for IU on a schedular basis are met.  38 C.F.R. § 4.16(a).  The question thus is whether an earlier effective date for the grant of IU is warranted.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

The Veteran maintains that an effective date of November 5, 2003, is warranted for the grant of IU.

The effective date of an award of disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  

The poverty threshold for a one person household was $10,590 in 2007; $10,294 in 2006; $9,973 in 2005; $9,645in 2004; and $9,393 in 2003.  Source: U.S. Department of Commerce, U.S. Census Bureau, Social, Economic, and Housing Statistics Division: Poverty. 

In a treatment record dated in November 2004 a VA psychologist noted that the Veteran was working in sales and marketing, and added that the Veteran's performance had been deleteriously affected by his PTSD symptoms, including frequent panic attacks.  

In March 2005 the Veteran was examined by a private psychiatrist for VA compensation purposes.  During the examination the Veteran reported that he was self employed as an independent contractor for sales and marketing, and that he had been since 1997.  He also reported that he lived with his wife and son.  

In a treatment record dated in November 2005, the VA psychologist documented the Veteran as reporting that he had had 3 jobs in the last year due to difficulties from PTSD, and stated that the Veteran's prognosis for continued work was poor.  In May 2006 the VA psychologist noted that the Veteran was angry about his VA claim, and said that the Veteran's anger interfered with his working.  

In June 2006 the Veteran was re-examined by the March 2005 private psychiatrist.  During the examination the Veteran reported that he was not working and had not been able to hold a job for the past couple of years.  He also reported that he lived with his wife and son.  

On August 3, 2007, the Veteran filed, in person, a claim for Social Security disability benefits, at which time he reported that he had worked for 8 hours per day, 5 days per week, in sales and marketing from 1968 to 2007, at a salary of $47,750 per annum.  He reported that he stopped working on January 1, 2007.  

In a Social Security Work History Report completed by the Veteran in June 2007, he reported that he had made $7000 per month as a Senior Sales Representative with a Communications Company from 1990 to 1997; $3500 per month, plus bonuses, as a Vice President of Sales with a Communications Company from 1997 to 2003; $500 per week as a Sales Representative with a Communications Company in 2003; $1000 per week as a Sales Representative with a Painting Company from 2004 to 2005; and $5000 per month from 2005 to 2006 as the Director of Operations in a communications company in which he was part owner.  He reported that he worked 8 hours per day, 5 days per week, on each job.

In his claim for TDIU received by VA on August 7, 2007, the Veteran identified multiple companies that he had worked for since 1997.  He did not report any self employment, or income from self-employment.

The record contains medical and lay evidence of occupational impairment secondary to symptoms of PTSD prior to August 2007; however, by the Veteran's own disinterested admission to the Social Security Administration, he was engaged in substantially gainful employment until January 1, 2007.  Additionally, his income was well above U.S. Poverty Guidelines.  The Board accordingly finds that the criteria for an earlier effective date of January 1, 2007 (the date entitlement arose), but not before, are therefore met.  38 C.F.R. §3.400.  

The Board is mindful of the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  However, the Board's July 2007 decision, which decided the propriety of the assigned rating for PTSD, and which was not appealed, is final.  38 C.F.R. § 20.1100.  And the Veteran's August 2007 claim for IU is not the proper vehicle to attack the Board's 2007 decision, which may only be revisited, at this time, on motion to reconsider (see 38 C.F.R. Part 4, Subpart K) or on motion to revise (see 38 C.F.R. Part 4, Subpart O); neither of which has been made.  In any event, by the Veteran's own report, he was engaged in substantially gainful employment until January 1, 2007; so he was not entitled to a grant of IU prior to that date.  

ORDER

Entitlement to an earlier effective date of January 1, 2007, but no earlier, for the grant of IU, is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


